Citation Nr: 0703116	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral vascular 
disorder, left lower extremity, as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from December 1962 to 
August 1966.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In January 2005, the Board Remanded 
the claim.  

Following the Board's January 2005 Remand, the RO granted 
service connection for peripheral vascular disorder, right 
lower extremity, as secondary to service-connected diabetes 
mellitus.  The veteran has not disagreed with any aspect of 
that grant of service connection, and no issue regarding the 
right lower extremity is before the Board at this time.

In January 2005, the veteran submitted a claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  The claims file 
does not reflect that the claim for TDIU has been 
adjudicated.  This claim is REFERRED to the agency of 
original jurisdiction for any necessary action.

In August 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran does not have peripheral vascular disease in the 
left lower extremity.


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular 
disease, left lower extremity, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.10 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has peripheral vascular disease 
in the left lower extremity as a result of his service-
connected diabetes mellitus.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the Board's January 2005 Remand, the 
Appeals Management Center (AMC) issued a January 2005 letter 
which informed the appellant of the actions VA would take to 
assist him to develop the claim, and advised the veteran of 
the evidence required to substantiate a claim for service 
connection.  This letter also advised the veteran to tell VA 
about any additional evidence the veteran wanted VA to 
obtain, and advised the veteran to submit evidence on his own 
behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had, including evidence in his possession.  The AMC 
advised the veteran of the evidence that VA would obtain and 
of the veteran's responsibility to identify any additional 
evidence he wanted VA to obtain.  

The Board finds that the January 2005 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated in August 2005, when a 
supplemental statement of the case (SSOC) was issued, so the 
notice provided prior to that adjudication meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The content of the notice provided to the veteran 
fully complied with VA's duty to notify as set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Not only has the veteran been provided with appropriate 
notice, but he has afforded every opportunity to submit 
evidence and argument in support of his claim and has been 
afforded the opportunity to develop medical evidence to 
support his claim through VA examinations.  The veteran was 
afforded the opportunity to identify relevant medical 
evidence, and Social Security Administration records 
identified by the veteran as relevant have been obtained and 
associated with the claims file.  In addition, the veteran 
submitted private medical statements.  The veteran's VA 
clinical records also have been associated with the claims 
file.

Although the VCAA notice referred to above does not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, the 
denial of the service connection claim at issue renders moot 
the regulations governing assignment of a rating or an 
effective date, and the failure to provide such notice is 
harmless error.  

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, and appellate review at 
this time does not result in any prejudice to the veteran.

Claim for service connection for peripheral vascular disease, 
left lower extremity

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  The veteran does not contend that 
he has had peripheral vascular disease since his service or 
that peripheral vascular disease manifested during any 
presumptive period that might be applicable, nor does the 
evidence suggest such a possibility.  No further discussion 
of these theories of service connection is required.  

Facts and analysis

The clinical records establish that veteran was found to have 
diabetes prior to 1990.  An April 1990 private medical 
statement reflects that venous stasis ulcers on both feet 
were being treated.  A segmental pressure examination 
conducted in May 1990 disclosed that the ratio of left 
brachial [systolic] pressure to the pressure at the left 
ankle was 1.0. 

A June 1994 private medical statement indicates that a 
diagnosis of peripheral vascular disease was assigned, and 
the veteran's venous stasis ulcers were attributed to that 
disease.  

In a rating decision issued in October 2002, the veteran was 
awarded service connection for diabetes mellitus, type II, 
based on a presumption that diabetes mellitus was due to his 
exposure to herbicides in Vietnam.  

The examiner who conducted a November 2002 VA examination 
concluded that the veteran did not have peripheral vascular 
disease, since the veteran's distal extremities were warm, 
had good capillary refill, and full distal pulses.  The 
examiner also concluded that the veteran's diabetes mellitus 
did not cause the varicose veins which the examiner concluded 
were the cause of stasis ulcers found on examination.

In contrast, in a November 2002 private medical statement, 
MDC, MD, assigned a diagnosis of peripheral vascular disease.  
In July 2001 and February 2003 statements, Dr. C. indicated 
that the veteran had vascular disease of both lower 
extremities.  Dr. C. noted that the veteran had diabetes 
"which is well known to cause vascular disease of the lower 
extremities."  

In the report of a June 2003 VA examination, the examiner 
noted that the veteran has a past history of diagnosis of 
peripheral vascular disease.  Varicose veins were present in 
both lower extremities, and there were atrophic changes of 
the skin, hair and nails in the lower left leg.  The examiner 
concluded that the veteran did not have peripheral vascular 
disease.  The examiner concluded that the veteran's varicose 
veins, rather than peripheral vascular disease, had caused 
the varicose ulcers which were present on examination.  

On VA examination conducted in January 2005, ankle brachial 
index examination was conducted.  This examination disclosed 
systolic pressure of 140 in the left arm, and a systolic 
pressure of 140 in the left leg, for an ankle/brachial ratio 
of 1.0.  The examiner states that this finding indicated that 
there was no vascular disease in the left lower extremity.  

The January 2005 objective examination is the most probative 
and persuasive evidence of record, because it describes a 
specific, objective basis for identifying the presence or 
absence of peripheral vascular disease, and explains why the 
objective evidence obtained is unfavorable to assignment a 
diagnosis of peripheral vascular disorder as to the left 
lower extremity.  Because it provides an objective measure 
for diagnosis of the disorder at issue, and explains the 
significance of the clinical findings with respect to the 
disorder at issue, the January 2005 examination report is of 
great weight and persuasive value.   

The Board notes that January 2005 findings, a ratio of 1.0 
for the ankle/brachial pressures, are consistent with the May 
1990 findings, when the same objective criteria were applied.  
This consistency in objective examination methods applied for 
diagnosis of the disorder at issue, as well as the 
consistency of the findings, increases the probative value 
and weight of the unfavorable evidence.  

The unfavorable January 2005 VA opinion is more probative 
than the private medical statements from Dr. C, because Dr. 
C. did not explain why the findings of presence of venostasis 
and stasis ulcers would support assignment of a diagnosis of 
peripheral vascular disease in the left lower extremity.  In 
contrast to Dr. C's conclusions, the October 2002 and June 
2003 VA examiners attributed the veteran's stasis ulcers to 
his varicose veins rather than to peripheral vascular 
disease.  The differing conclusions reached by the VA 
examiners as compared to Dr. C's conclusions based on the 
same general medical findings undermines the probative value 
and weight of Dr. C's statements.

The opinions and clinical records prior to January 2005 
discussed peripheral vascular disease in the lower 
extremities generally.  The January 2005 examination 
demonstrated that there were differences in the findings as 
to vascular disease in each of the lower extremities.  The 
favorable evidence which addressed both lower extremities is 
not as specific as the specific January 2005 examination 
report, and is therefore less probative as to the left lower 
extremity than is the unfavorable January 2005 examination 
and opinion.  

The most persuasive evidence of record, the objective 
findings of the January 2005 VA examination, establishes that 
the veteran does not have peripheral vascular disease in the 
left lower extremity.  Where the medical evidence establishes 
that a veteran does not currently have a disorder for which 
service connection is sought, service connection for that 
disorder is not authorized under the statues governing 
veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The claim for service connection for peripheral 
vascular disease, left lower extremity, must be denied, since 
the preponderance of the medical evidence establishes that 
the veteran does not currently have that disorder.


ORDER

The appeal for service connection for peripheral vascular 
disease, left lower extremity, is denied.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


